          Case 8:19-cv-02529-TPB-AEP Document 53 Filed 10/15/20 Page 1 of 1 PageID 303




                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

                                                CLERK'S MINUTES



 CASE NO.:           8:19-cv-2529-TPB-AEP                      DATE:                   October 15, 2020
 HONORABLE ANTHONY E. PORCELLI
 DICKENS                                                       PLAINTIFF=S COUNSEL
                       Plaintiff,                              -----
 v.
                                                               DEFENSE COUNSEL
 PEPPERIDGE FRAMS, INC.                                        Christopher Cavaliere
               Defendant
 COURT REPORTER: Tracey Aurelio                                DEPUTY CLERK:           Lynne Vito
 TIME: 3:02 to 3:10           TOTAL: 8 min                     COURTROOM:              10A

PROCEEDINGS: ZOOM - MOTION HEARING.

Dkt # 49 MOTION to Compel Discovery and Incorporated Memorandum of Law by Pepperidge Farm Incorporated.
No response has been filed by plaintiff and plaintiff’s counsel has not appeared at this hearing.

Defense counsel stated he has not received any communications from plaintiff’s counsel since filing the motion.

History of communications between the parties placed upon the record by defendant.

Court to issue a show cause order and schedule the hearing (via zoom). October 29, 2020 at 2:00 pm.
